By the Court:
1. The protest served upon the defendant wras sufficient, for the defendant was bound to take notice of the matter, which rendered the tax illegal.
2. There was no authority in the tax collector of the city of Oakland to collect the taxes levied in the town of Brooklyn. He had not been elected tax collector by the qualified electors of Brooklyn, as required by the constitution. (Art. II, sec. 13.) The case of the People v. Hastings (29 Cal. 449) upon this point is decisive of this case.
Judgment reversed, and cause remanded with directions to render judgment for the plaintiff upon the agreed statement of facts.
Mr. Justice McKinstry expressed no opinion.